Citation Nr: 0122089	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of A. C. as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.

2.  Entitlement to recognition of R. C. as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East (USAFFE) from 
December 1941 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the veteran's children at issue 
were not shown to have been permanently incapable of self-
support prior to age 18.  

In connection with his appeal, the veteran testified before a 
Hearing Officer in October 1999 at the RO.  In addition, he 
testified via videoconference before the undersigned member 
of the Board in Washington, D.C., in June 2001.  

The Board notes that additional relevant evidence was 
submitted at the hearing in June 2001.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  A. C. is the daughter of the veteran who attained the age 
of 18 on July [redacted], 1970. 

2.  R. C. is the son of the veteran who attained the age of 
18 on August [redacted], 1968.  

3.  The evidentiary record shows that A. C. and R. C. became 
permanently incapacitated for self-support prior to attaining 
18 years of age.  


CONCLUSION OF LAW

The criteria for recognition of A. C. and R. C. each as a 
"child" of the veteran based on permanent incapacity for 
self-support before their respective eighteenth birthdays are 
met.  38 U.S.C.A. §§ 101(4), 1521, 1542, 5107(b) (West 1991); 
38 C.F.R. §§ 3.57, 3.315, 3.356 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran's daughter, A. C., was born 
on July [redacted], 1952.  She attained the age of 18 on July [redacted], 1970.  
The record also shows that the veteran's son, R. C., was born 
on August [redacted], 1950.  He attained the age of 18 on August [redacted], 
1968.  

In his June 1995 claim, the veteran related that R. C. had 
been sick all of his life.  He stated that both R. C. and A. 
C. were dependent upon him.  

By letter dated in March 1987, C. T., M.D., stated that R. C. 
had been suffering from schizophrenia.  He stated he would 
need life-long care.  

By letters dated in June 1995, the Asian Pacific Counseling 
and Treatment Center (APCTC) reported that A. C. and R. C. 
had been receiving psychiatric treatment, each diagnosed with 
schizophrenia, since October 1990, and October 1988, 
respectively.  The letters note that at admission, the 
veteran reported that his son's illness began in April 1968, 
and reported that the onset of A. C.'s mental illness was at 
age 15.  

In statements in support of the claim, dated in August and 
September 1995, T. V., F. C., M. M., and M. T., reported that 
they had known A. C. since childhood, and that she had had a 
nervous breakdown at age 15.  M. T., who stated that she was 
a high school classmate and friend, reported that the 
breakdown was during her third year of high school.  M. M. 
related that A. C. had completed high school.  L. S. and E. 
D. stated that they had known R. C. since he was a teenager.  
They reported that R. C. had had a nervous breakdown at age 
17.  E. D. stated that she was R. C.'s classmate and that the 
breakdown occurred during his 4th year of high school.  

In a statement in support of his claim, received in June 
1997, the veteran reported that neither A. C. nor R. C. had 
ever been married nor had ever been employed.  

On VA examination of A. C. in March 1998, the examiner stated 
that he had reviewed her medical reocrds.  A. C. gave a 
history of having had a mental problem since birth, having 
received outpatient treatment since 1990, and of having never 
been hospitalized.  The diagnoses included chronic 
schizophrenia, undifferentiated type.  The report notes that 
A. C. was actively psychotic, which would prohibit her from 
doing even simple and repetitive task in a workplace 
situation.  In addition, the examiner stated that due to the 
shame of her disorder, she did not get along with people, and 
that this would prevent her from functioning in a workplace 
with peers and supervisors.  The report notes that she did 
not know what to do with money in specific, and therefore, 
was completely dependent on her caretakers for this aspect of 
daily living, as well.  The examiner concluded that she was 
not capable of self-sufficiency.  

On VA examination of R. C. in May 1998, R. C. reported that 
his first hospitalization for psychiatric illness was in 
1988.  The diagnoses included schizo-affective disorder.  The 
examiner cautioned about assigning funds to him given his 
emotional and psychotic state, and his inability to perform 
activities of daily living appropriately without supervision.  
The examiner stated that R. C. was incapable of self-
sufficiency and had been completely dependent on the veteran 
since he turned 18 years old.  

At the veteran's personal hearing at the RO in October 1999, 
his son indicated that during the time that he was in grade 
school, in about 1970 or 1971, he recalled his family going 
to the mental hospital every year after it became too 
difficult to keep A. C. and R. C. in their home.  Transcript 
at 2-3 (October 1999).  He further indicated that both would 
be admitted to the private psychiatric hospital.  Id at 2-4.  
He further testified that neither his brother nor his sister 
had ever had any type of permanent employment.  Id. at 9.  

On VA examination of A. C. in December 1999, A. C. reported 
that she had had manic depression, with psychosis, since the 
age of 15, and had been psychiatrically hospitalized once per 
year since that time.  She stated that that she had never 
worked.  She also reported having had outpatient mental 
health treatment since age 15.  She related that she 
attempted suicide once when she was 15.  The diagnoses 
included schizoaffective disorder, bipolar type.  The 
examiner stated that she was capable of managing her funds in 
her own best interest.  

By letter dated in September 2000, the Philippine National 
Center for Mental Health reported that the records showed 
that A. C. was hospitalized at age 18.  Specifically, the 
letter notes that the records reflected that A. C. was 
hospitalized in May 1970 and from June to November 1970 with 
a diagnosis of schizophrenia.  Private treatment records, 
dated in May 1970, disclose that she had her first episode in 
1968; Librium was prescribed.  The records further reveal 
that in 1969 she had similar difficulties.  

At the veteran's hearing before the undersigned member of the 
Board in June 2001, the veteran's daughter testified that she 
first noticed that her older sister, A. C. was ill was when 
she was very young.  Transcript at 5 (June 2001).  She stated 
that she would be awoken in the middle of the night by 
screaming and chaos.  Id.  She testified that in order to 
prevent A. C. from hurting herself or others, she would be 
tied up.  Id.  The veteran's daughter indicated that the 
situation was similar with her brother, R. C., and at times, 
A. C. and R. C. would both have episodes at the same time.  
Id.  She indicated that she first noticed R. C. exhibiting 
erratic, strange behavior was when he was in high school.  
Id. at 8.  She indicated that on one occasion he came home 
and looked as if he had been beaten up, and thereafter he 
began talking to himself, and on anther occasion had severely 
bitten A. C.  Id.  She reported that R., C., too, had had to 
be restrained.  Id. at 9.  She indicated that at the time 
that A. C. and R. C. were children, the doctors in the remote 
village in which the family lived did not keep records of the 
treatment rendered, and any records that had been generated 
had been destroyed.  Id. at 4 & 5.  The veteran testified 
that both children had been ill since the age of 15.  Id. at 
6.  

Criteria

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through her 
own efforts by reason of physical or mental defects.  38 
C.F.R. § 3.356(b).  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.  Rating criteria applicable to disabled veterans 
are not controlling.  Id.

Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

In making this determination, the focus must be on the 
child's status at the time of her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 1998 RO decisions 
of the reasons and bases for the denial of his claims.  He 
was further notified of this information in the October 1998 
and May 1999 statements of the case.  In addition, he was 
afforded the opportunity to attend personal hearings and/or 
submit additional evidence and argument in support of his 
claims and did so.  During the hearing in June 2000, the 
undersigned Board member explored the possibility of 
additional evidence.  The Board concludes that the 
discussions in the August 1998 RO decisions, as well as in 
the statements of the case, which were all sent to the 
veteran, informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The record 
reflects that the children at issue were afforded VA 
examinations.  The veteran was afforded the opportunity to 
submit additional evidence at his personal hearing in June 
2001.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Analysis

In order for the veteran's children at issue to be recognized 
as the helpless children of the veteran, it must be shown 
that each child is unmarried and was permanently incapable of 
self-support prior to reaching the age of 18 years.  See 38 
C.F.R. § 3.57, 3.356.  This requires an initial determination 
as to the children's condition at the delimiting age.  If the 
children are shown to have been capable of self-support at 
18, the Board need go no further.  Dobson, 4 Vet. App. at 
445.  

In Dobson, the United States Court of Appeals for Veterans 
Claims held that in making such a determination, the focus of 
the analysis must be on the claimant's condition as of his 
eighteenth birthday.  Id.  In other words, for the purpose of 
initially establishing helpless child status, the condition 
of the children at issue subsequent to her eighteenth 
birthday is not for consideration.

The Board has carefully reviewed the evidence of record and 
finds that the record establishes that A. C. and R. C. are 
each a "child," to include a helpless child, for purposes of 
VA benefits, namely permanent incapacity for self-support.  

First, the record demonstrates that A. C. and R. C., as of 
their respective eighteenth birthdays, were incapable of self 
support.  In his June 1997 statement, the veteran reported 
that neither A. C. nor R. C. had ever been employed.  

The lay statements reflect that A. C. and R. C. each had a 
disorder during high school; A. C. at age 15 and R. C. at age 
17.  E. D., a classmate of R. C.'s, specifically recalled 
that R. C.'s breakdown occurred in his 4th year of high 
school.  R. C.'s sister testified that he began exhibiting 
erratic and strange behavior during high school, and 
indicated that he had to be physically restrained to prevent 
him from hurting himself or others.  On admission to APCTC in 
about 1988, the veteran reported that the onset of R. C.'s 
mental illness was in April 1968, which was prior to his 
eighteenth birthday in August 1968. 

The Board notes that while the evidence indicates that A. C. 
was able to complete high school, the May 1970 private 
hospital treatment records show that she began exhibiting 
symptoms of schizophrenia as early as 1968, years before her 
eighteenth birthday, and again in 1969.  In fact, the 
September 2000 report from the Philippine National Mental 
Health Center clearly shows that she was hospitalized with 
schizophrenia in May 1970, and again from June to November 
1970, both of which were prior to her eighteenth birthday in 
July 1970.  

The March 1998 VA examiner stated that A. C. was unable to 
work as a result of her mental disorder, did not know what to 
do with money and was completely dependent on her caretakers 
for daily living.  He concluded that A. C. was not capable of 
self-sufficiency.  Similarly, the May 1998 VA examiner stated 
that as a result of his emotional and psychotic state, R. C. 
was unable to perform activities of daily living without 
supervision, incapable of self-sufficiency and had been 
completely dependent upon the veteran since he turned 18.  
The Board construes this medical opinion as encompassing R. 
C.'s capacity for self-sufficiency both prior to, and after, 
turning 18.  

Second, the record indicates that neither A. C. nor R. C. are 
married.  See 38 U.S.C.A. § 101(4)(A) (a necessary 
requirement to be considered a "child" of a veteran is that 
he or she be "unmarried"); 38 C.F.R. § 3.57.  

Overall, the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Under these 
circumstances, the benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b). 

The Board finds that the medical evidence, coupled with the 
lay statements, is sufficient for a finding that A. C. and R. 
C are not married and each had a psychiatric disability that 
was so severe prior to their eighteenth birthdays as to have 
rendered each child permanently incapable of self-support.  
See 38 C.F.R. § 3.356(b).  Thus, each child may be recognized 
as the veteran's "child" for VA purposes.  38 U.S.C.A. § 
101(4); 38 C.F.R. §§ 3.57(a). 3.356(b).


ORDER

The claim of permanent incapacity for self-support for A. C. 
and R. C. is granted.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

